Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of claims 1-17 in the reply filed on 6/27/22 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 18-20 directed to invention non-elected without traverse.  Accordingly, claims 18-20 have been cancelled.
The following is an examiner’s statement of reasons for allowance: the prior art includes US Patent Number 2,018,926 which describes air jets for tunnel excavation ; US Patent Number 3,475,055 which describes tunneling with air/fuel combustion nozzles 15 (e.g. fig 5) incorporated on a cutterhead 14 mounted on a chassis 1 with propulsion system 5 and turbine and compressor (col. 1); US Patent Number 2,939,310 which describes jet engines mounted on a chassis; US Patent Number 4,305,620 which describes jet engine used to exhaust dust from a mine; US Patent Number 4,073,351 which describes spalling rock using a burner operating at “jet engine temperatures”; and US Patent Application Publication 2014/0056646 which describes using a jet engine to power a cutter head 12 mounted on a cutterhead ram (“extendable” shaft).  The prior art fails to disclose or suggest the combination of  chassis having cutterhead with combustor, turbine, and nozzle which directs exhaust gases exiting the turbine to a bore face and cutterhead ram to position the cutterhead relative to the bore face.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0600-1530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672